DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 09/01/2020.  In virtue of this filing, claims 1-10 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 09/01/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US Pub. No.: 2013/0169575, hereinafter, “Masada”) in view of Choi et al. (US Pub. No.: 2014/0218878, hereinafter, “Choi”).
Regarding claim 1, Masuda teaches a fixing structure for a plate-shaped member (see figures 5-6, metal plate 21), comprising: 
a case of an electronic apparatus (see back cover 23, [0082-0084]); and
a plate-shaped member disposed within the case (see figures 5-6 metal plate 21, [0082-0084]), 

the plate-shaped member is spaced away from a component of the electronic apparatus, the component being closer to an outside of the case than the plate-shaped member is (see figure 6, metal plate 21, back cover 23 for holding components, [0082, 0084]).
It should be noticed that Masuda fails to teach the plate-shaped member comprises a first extremity provided with a first inserting portion that is adjacent to an end of the plate-shaped member and receives the screw, before the plate-shaped member and the case are fastened together with the screw in a fastening region composed at least of the first extremity and the screw mount, the plate-shaped member and the screw mount form an interval in the fastening region, the interval comprising a first interval adjacent to a middle of the case in the fastening region, and a second interval adjacent to the outside of the case in the fastening region, and the first interval is larger than the second interval. However, Choi teaches the plate-shaped member (metal plate 160) comprises a first extremity (coupling part 161) provided with a first inserting portion that is adjacent to an end of the plate-shaped member and receives the screw (see figure 3, screw 150, col.5, ln.1-67), before the plate-shaped member and the case  (rear case 220) are fastened together with the screw (screw 150) in a fastening region composed at least of the first extremity (coupling part 161) and the screw mount (boss 221) (see figure 3, screw 150, boss 221, col.5, ln.1-67), the plate-shaped member and the screw mount (boss 211) form an interval in the fastening region (see figure 3, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into view of Masuda in order to secure the components from moving inside the housing.
Regarding claim 2, Choi further teaches the first extremity comprises a bottom surface that is provided with a first step so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw (it is clearly seen that the first interval of boss 211 and metal plate 160 is longer than the second interval of boss 211 and coupling part 161, see claim 1 above), and the first step comprises a boundary that is closer to the outside of the case than a side end surface of a head of the screw is with the screw inserted in the first inserting portion, the side end surface being adjacent to the end (see figure 3, boundary of coupling part 161 is closed to rear battery housing 230, fails to defined the location of boundary).
Regarding claim 4, after combine, Choi further teaches the first extremity is closer to the outside of the case than the first inserting portion is so that the first interval is larger than the second interval before the plate-shaped member and the case are 
Regarding claim 7, Choi further teaches the screw mount comprises a mount surface provided with a second step that is adjacent to the middle of the case so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw, and the second step comprises a boundary that is closer to the outside of the case than a side end surface of a head of the screw is with the screw inserted in a screw hole of the screw mount, the side end surface being adjacent to the end (see figure 3).
Regarding claim 8, Choi further teaches the first extremity is made of metal, and
the first extremity is inclined toward the component so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw (see figure 3, 161 is part of metal plate 160).
Regarding claim 9, Choi further teaches the first extremity is made of metal, and
the first extremity comprises a distal end that is bent in a direction remote from the component so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw (see figure 3, metal plate 160 and coupling part 161 is bent).
Regarding claim 10, Choi further teaches mobile phone (figure 1).
Allowable Subject Matter
Claims 3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art made of record fails to clearly teach or fairly suggest the feature of the first extremity comprises a bottom surface comprising a slope that is at least partly inclined toward the component so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw, and the slope comprises a side adjacent to the outside of the case, the side being closer to the outside of the case than a side end surface of a head of the screw is with the screw inserted in the first inserting portion, the side end surface being adjacent to the end.
Regarding claim 5, the prior art made of record fails to clearly teach or fairly suggest the feature of a substrate disposed between the screw mount and the plate-shaped member, wherein the substrate comprises a second extremity disposed in a place corresponding to where the first extremity is disposed, the second extremity being provided with a second inserting portion that receives the screw, and the second extremity comprises a counter surface facing a bottom surface of the first extremity, the counter surface being provided with a second protrusion that is closer to the outside of the case than the second inserting portion in the counter surface is so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw.
Regarding claim 6, the prior art made of record fails to clearly teach or fairly suggest the feature of a substrate disposed between the screw mount and the plate-shaped member, wherein the substrate comprises a second extremity disposed in a place corresponding to where the first extremity is disposed, the second extremity being provided with a second inserting portion that receives the screw, and the second extremity comprises a counter surface facing a bottom surface of the first extremity, the counter surface being provided with a recess that is closer to the middle of the case than the second inserting portion in the counter surface is so that the first interval is larger than the second interval before the plate-shaped member and the case are fastened together with the screw.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649